DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,525,837 to Uemura. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader than and fully encompassed by those of the patent.
Specifically, claim 1 is broader than and fully encompassed by that of claim 1 of the patent except for the requiring the input member receive a designation of a position of the focus lens in a predetermined mode in “which a focus position is stored and read”.  However, such a limitation is encompassed by that of claim 5 of the patent.
Claims 2-16 of the application are fully encompassed respectively by claims 2-12, 15 and 13-15 of the patent.
Duplicate claim double patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 16 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 13. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
NOTE: Claim 13 and 16 have a pending double patenting rejection (see above), but both comprise allowable subject matter (see below).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-16 comprise allowable subject matter as follows should the double patenting issue above be rectified.
With respect to claim 1 the closest available prior art (U.S. Patent Application Publication 2008/0267601 A1 to Kobayashi) discloses a lens control device comprising: an input member configured to receive designation set by user manipulation of a position of the focus lens in a predetermined mode in which a focus position is stored and read (paragraph 32, 35 and 70; where various data including drive ranges of the lens are received by the control section from the lens and set at a user operation of the release switch); a control section which to perform operations of following units (paragraph 40 and throughout; where the control section is described as performing all processing and control operations as well as storing required information in a memory within the control section): a control unit configured to control drive of the focus lens in the predetermined mode based on the first information (paragraph 40), wherein, when the focus position in the predetermined mode is designated via the input member, the control unit drives the focus lens from the designated focus position to an end position and the acquisition unit acquires information corresponding to a drive amount during the drive as the first information (paragraph 83 and 96; where the infinity side mechanical bump is used as the reference position and then the focusing ranges are set using that reference; for hill climbing scanning is started from the closer end which may comprise the infinity end).  Additionally, it is well known in the art for a control section which performs operations of specified units to be comprised of at least one processor programed to perform the operations.
However, the prior art does not disclose or fairly suggest the subject matter as discussed above where the input member is configured to receive designation of a position of the focus lens in the predetermined mode from the user and wherein, in a case in which the designation from the user is received by the input member in the predetermined mode, the control unit starts driving the focus lens from a current position of the focus lens to an end position of a movable range of the focus lens, and acquires the first information based on a driving amount from a reset position to a current focus position.
Claims 14-15 comprise allowable subject matter for similar reasons as claim 1 above.
Claims 2-13 and 16 comprise allowable subject matter for at least the reason that they depend from claim 1 which comprises allowable subject matter as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516.  The examiner can normally be reached on M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wayne Young can be reached on (571)272-7582.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        
April 9, 2021